884 F.2d 196
Edward C. ABELL, Jr., and Carey Walton,Plaintiffs-Appellees, Cross-Appellantsv.POTOMAC INSURANCE COMPANY, et al., Defendants,Joe E. Fryar and Wright, Lindsey & Jennings and Valley ForgeInsurance Company, Defendants-Appellants, Cross-Appellees.
No. 87-4260.
United States Court of Appeals,Fifth Circuit.
Sept. 12, 1989.

J. Minos Simon, Lafayette, La., for Fryar.
D. Mark Bienvenu, Lafayette, La., for Valley Forge.
Gene W. Lafitte, Edward J. Gay, III, James A. Brown, New Orleans, La., for Wright, Lindsey & Jennings.
Leslie R. Leavoy, Jr., Alexandria, La., James D. McMichael, Julie E. Schwartz, New Orleans, La., for All American Services, Ltd.
Phillip A. Wittman, Kyle Schoenkas, Judy Y. Barrasso, C. Lawrence Orlansky, New Orleans, La., for plaintiffs-appellees, cross-appellants.
Appeals from the United States District Court for the Western District of Louisiana;  John M. Shaw, Judge.
Before THORNBERRY, WILLIAMS and SMITH, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
The Supreme Court has vacated our judgment and has remanded for further consideration in light of H.J. Inc. v. Northwestern Bell Tel. Co., --- U.S. ----, 109 S. Ct. 2893, 106 L. Ed. 2d 195 (1989).  See Fryar v. Abell, 109 S. Ct. 3236, 106 L. Ed. 2d 584 (1989).  Following remand, the parties have advised us of a pending bankruptcy proceeding involving defendant Joe E. Fryar.


2
This cause is REMANDED to the district court for further consideration in light of H.J. Inc. The district court shall also consider the appropriate disposition of this matter in light of the pending bankruptcy proceeding.